DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 recites the claim feature “the mobile device. ,” on lines 5-6.  
Claim 1 recites the limitation “storing, at an aggregation server, the signal quality measurement, a user equipment identifier of the mobile device, a time of the signal quality measurement, and a location of the mobile device location as a record at an aggregation server” which Examiner believes should be worded to be “storing, at an aggregation server, the signal quality measurement, a user equipment identifier of the mobile device, a time of the signal quality measurement, and a location of the mobile device location as a record 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 1 recites the limitation "the mobile device measurement reports" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the mobile device location" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the aggregated additional records" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the network node" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the network node” in line 25 which makes the claim indefinite.  It’s unclear if this limitation refers to “coordinating server”, “aggregating server”, or another node in RAN/core network.  Examiner will interpret as best understood. 
Claim 1 recites the limitation "the base station" in line 27.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the database" in lines 27-28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the gateway" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “a base station” on line 4 which makes the claim indefinite.  It’s unclear if this limitation refers to “the base station” recited in claim 1 or not.  Examiner will interpret as best understood.
Claim 24 recites the limitation "the signal strength parameter" in lines 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the signal strength parameter" in lines 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7, 21-29 are rejected for claiming dependency from above rejected claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent 10,757,660, hereafter Patent’660 in view of Spain (USPN 2008/0299995)

	Regarding claim 1 of instant application, claim 1 of Patent’660 discloses 
	A method, comprising: (see line 1)
	aggregating, at the aggregation server, the location with the mobile device measurement reports into a measurement record (see lines 5-6)
	storing, at the coordinating server, at least one statistical measure of a signal quality measurement of the aggregated additional records (see lines 14-15)
	updating, at the coordinating server, a minimum and a maximum threshold value for an operational network parameter based on the stored at least one statistical measure (see lines 16-19)
	adjusting at the network node, the operational network parameter based on the minimum and the maximum threshold value (see lines 22-23)
	compiling, at the base station, a record of call drops per aggregated location at the database (see line 11) 
	performing, at the base station, prediction of future call drops based on the compiled record of call drops per aggregated location and a position parameter, thereby providing an improvement to the radio access network over a geographical area (see lines 11-13, 24)
	Patent’660 does not expressly disclose receiving a signal quality measurement for a mobile device at a coordinating server situated between a radio access network (RAN) and a core network; storing, at an aggregation server, the signal quality measurement, a user equipment identifier of the mobile device, a time of the signal quality measurement, and a location of the mobile device location as a record at an aggregation server
receiving a signal quality measurement for a mobile device at a coordinating server situated between a radio access network (RAN) and a core network; storing, at an aggregation server, the signal quality measurement, a user equipment identifier of the mobile device, a time of the signal quality measurement, and a location of the mobile device location as a record at an aggregation server (location system (FIG. 2 #212) functioning as a server/gateway, attached to MSC and connected to backbone UMTS, GSM etc., receiving measurement reports from mobile device via base station storing measurement reports [0041, 0049-0055, 0059, 0085-0087], FIG. 2)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “storing a plurality of measurement records obtained over multiple devices; providing query access to the plurality of measurement records by retrieving results corresponding to a plurality of search parameters transmitted to the gateway” as taught by Spain into Patent’660’s system with the motivation to provide location and related information upon request.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Bells et al (USPN 2011/0195725)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAI NGUYEN/Primary Examiner, Art Unit 2469